Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Drawings
The amendment to the drawings filed 3/8/2021 are accepted.
Specification
The amendment to the specification filed 3/8/2021 is accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on 4/27/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 2. The turbulence generating structure according to claim 1, wherein the first turbulence generator is configured such that each rib block of the plurality of rib blocks has angled front and rear surfaces and such that a rib passage is diagonally formed by one of the plurality of cooling  grooves.  
Claim 3. The turbulence generating structure according to claim 2, 
wherein the angled surfaces of the rib blocks defining the first passage distance are mirror images of each other across a corresponding first passage of the plurality of first passages, and 
wherein the angled surfaces of the rib blocks defining the second passage distance are mirror images of each other across a corresponding second passage of the plurality of second passages.  
Claim 4. The turbulence generating structure according to claim 2, wherein each of the angled surfaces of the rib blocks forms an acute angle with the axial direction
Claim 6. The turbulence generating structure according to claim 5,  wherein at least one rib block of the plurality of rib blocks includes a bent portion enabling an upstream portion of the first passage to have an upstream first passage distance and a downstream portion of the first passage to have a downstream first passage distance different than the upstream first passage distance.
between adjacent liner blocks.  
Claim 8. The turbulence generating structure according to claim 7, wherein the second turbulence generator is configured such that each of the liner blocks has angled front and rear surfaces and such that a cooling passage is diagonally formed by the first cooling space.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KATHERYN A MALATEK/Examiner, Art Unit 3741